      Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 1 of 13 Page ID #:1



 1   LAQUER URBAN CLIFFORD & HODGE LLP
     Susan Graham Lovelace, State Bar No. 160913
 2    Email: Lovelace@luch.com
     Michael Y. Jung, State Bar No. 245260
 3    Email: Jung@luch.com
     225 South Lake Avenue, Suite 200
 4   Pasadena, California 91101-3030
     Telephone: (626) 449-1882 / Facsimile: (626) 449-1958
 5
     Counsel for Plaintiffs, Trustees of the Southern California
 6   IBEW-NECA Pension Plan, et al.
 7

 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10   TRUSTEES OF THE SOUTHERN                       CASE NO.: 20-5004
     CALIFORNIA IBEW-NECA PENSION
11   PLAN, TRUSTEES OF THE
     SOUTHERN CALIFORNIA IBEW-                      COMPLAINT FOR:
12   NECA DEFINED CONTRIBUTION
     TRUST FUND, TRUSTEES OF THE                     1. BREACH OF WRITTEN
13   SOUTHERN CALIFORNIA IBEW-                          COLLECTIVE BARGAINING
     NECA HEALTH TRUST FUND,                            AGREEMENTS AND
14   TRUSTEES OF THE SOUTHERN                           RELATED TRUST
     CALIFORNIA IBEW-NECA                               AGREEMENTS; and
15   SUPPLEMENTAL UNEMPLOYMENT
     BENEFIT TRUST FUND, TRUSTEES                    2. VIOLATION OF § 515 OF
16   OF THE LOS ANGELES COUNTY                          ERISA [29 U.S.C. §1132(e)(1)].
     ELECTRICAL EDUCATIONAL AND
17   TRAINING TRUST FUND, TRUSTEES
     OF THE NATIONAL ELECTRICAL
18   BENEFIT FUND, TRUSTEES OF THE
     SOUTHERN CALIFORNIA IBEW-
19   NECA LABOR-MANAGEMENT
     COOPERATION COMMITTEE,
20   TRUSTEES OF THE NATIONAL
     NECA-IBEW LABOR-MANAGEMENT
21   COOPERATION COMMITTEE TRUST
     FUND, NATIONAL ELECTRICAL
22   INDUSTRY FUND, and LOS ANGELES
     ELECTRICAL WORKERS CREDIT
23   UNION,
24                   Plaintiffs,
25             vs.
26   SULLIVAN SOLAR POWER OF
     CALIFORNIA, INC., a California
27   corporation,
28                   Defendant.
                                                1
                                                                                COMPLAINT
     1445584
      Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 2 of 13 Page ID #:2



 1             Plaintiffs, Trustees of the Southern California IBEW-NECA Pension Plan,
 2   Trustees of the Southern California IBEW-NECA Defined Contribution Trust Fund,
 3   Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees of the
 4   Southern California IBEW-NECA Supplemental Unemployment Benefit Trust Fund,
 5   Trustees of the Los Angeles County Electrical Educational and Training Trust Fund,
 6   Trustees of the National Electrical Benefit Fund, Trustees of Southern California
 7   IBEW-NECA Labor-Management Cooperation Committee, Trustees of the National
 8   NECA-IBEW Labor-Management Cooperation Committee Trust Fund, National
 9   Electrical Industry Fund, and Los Angeles Electrical Workers Credit Union complain
10   and allege as follows:
11                               JURISDICTION AND VENUE
12             1.   This Court has jurisdiction of this case pursuant to Section 502(e)(1) of
13   the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
14   U.S.C. §1132(e)(1)], which grants the United States District Courts jurisdiction over
15   civil actions brought by a fiduciary pursuant to Section 502(a)(3) of ERISA [29
16   U.S.C. §1132(a)(3)] to redress violations or enforce the terms of ERISA or an
17   employee benefit plan governed by ERISA. Such jurisdiction exists without respect
18   to the amount in controversy or the citizenship of the parties, as provided in Section
19   502(f) of ERISA [29 U.S.C. §1132(f)].
20             2.   This Court also has jurisdiction of this case pursuant to Section 301(a) of
21   the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
22   §185(a)], which grants the United States original jurisdiction over suits for violation
23   of contracts between an employer and a labor organization in an industry affecting
24   commerce, without respect to the amount in controversy and the citizenship of the
25   parties.
26   ///
27   ///
28   ///
                                                  2
                                                                                     COMPLAINT
     1445584
      Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 3 of 13 Page ID #:3



 1             3.   Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA [29
 2   U.S.C. §1132(e)(2)], and Section 301(a) of the LMRA [29 U.S.C. §185(a)], in that
 3   this is the district in which the Plaintiffs’ trust funds are administered, in which the
 4   relevant acts took place, and in which moneys are due and payable.
 5             4.   To the extent this Complaint sets forth any state law claims, this Court
 6   has supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
 7                                          PARTIES
 8             5.   Plaintiffs, Trustees of the Southern California IBEW-NECA Pension
 9   Plan, Trustees of the Southern California IBEW-NECA Defined Contribution Trust
10   Fund, Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees
11   of the Southern California IBEW-NECA Supplemental Unemployment Benefit Trust
12   Fund, Trustees of the Los Angeles County Electrical Educational and Training Trust
13   Fund, Trustees of the National Electrical Benefit Fund (“NEBF”), Trustees of the
14   Southern California IBEW-NECA Labor-Management Cooperation Committee (“So.
15   Cal. LMCC”), and Trustees of the National NECA-IBEW Labor-Management
16   Cooperation Committee Trust Fund (“National LMCC”) are the Trustees of express
17   trusts (“Trusts”) created pursuant to written Declarations of Trust (“Trust
18   Agreements”). Except for the NEBF and National LMCC, the Trust Agreements are
19   between various chapters of the International Brotherhood of Electrical Workers
20   (“IBEW”), including Local No. 11 (“Local 11”), and various chapters, including the
21   Los Angeles County chapter, of the National Electrical Contractors Association
22   (“NECA”), an employer association in the electrical industry in Southern California.
23   For the NEBF and the National LMCC, the Trust Agreements are between the
24   National Union of IBEW and the National NECA. The Trusts are now, and were at
25   all times material to this action, Labor-Management multiemployer trusts created and
26   maintained pursuant to §302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5), except for the
27   So. Cal. LMCC and the National LMCC, which are Trusts created and maintained
28   pursuant to the Labor-Management Relations Act of 1947, as amended, and the
                                                 3
                                                                                   COMPLAINT
     1445584
      Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 4 of 13 Page ID #:4



 1   Labor-Management Cooperation Act of 1975. Plaintiffs, as Trustees of the express
 2   Trusts (except for the Trustees of the So. Cal. LMCC and the National LMCC), are
 3   “fiduciar[ies]” with respect to the Trusts as defined in Section 3(21)(A) of ERISA [29
 4   U.S.C. §1002(21)(A)]. The Trusts are administered by the Trustees of the Trusts in
 5   Los Angeles County. Plaintiff, Los Angeles Electrical Workers Credit Union is a
 6   state chartered credit union that collects employee authorized vacation payments
 7   pursuant to collective bargaining agreements entered into by Local 11 of the IBEW.
 8   Plaintiff, the National Electrical Industry Fund, is administered by NECA and collects
 9   industry advancement funds pursuant to various collective bargaining agreements
10   entered into by various local unions of the IBEW and various chapters of NECA.
11   Collectively, all Plaintiffs are referred to herein as the “Plaintiffs.”
12             6.    Plaintiffs are informed and believe, and thereon allege, that at all times
13   material herein, Defendant Sullivan Solar Power of California, Inc., is a California
14   corporation (“Defendant”), with its principal place of business located in San Diego,
15   California.
16                  BARGAINING AGREEMENTS AND STATUS OF PARTIES
17             7.    Plaintiffs are informed and believe, and thereon allege, that Defendant
18   signed letters of assent to certain collective bargaining agreements known as the
19   Inside Wiremen’s Agreements (“IWA”) and thereon became bound to each respective
20   collective bargaining agreement entered into between various chapters of NECA and
21   various local unions of the IBEW.
22             8.    Plaintiffs are informed and believe, and thereon allege, that on or about
23   February 1, 2013, Defendant executed and delivered to Local 441 of the IBEW
24   (“Local 441”) a letter of assent agreeing to be bound by the terms and conditions of
25   the IWA between the Orange County Chapter of NECA and Local 441 (“Local 441
26   IWA”).
27             9.    Plaintiffs are informed and believe, and thereon allege, that on or about
28   July 10, 2012, Defendant executed and delivered to Local 440 of the IBEW (“Local
                                                   4
                                                                                     COMPLAINT
     1445584
      Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 5 of 13 Page ID #:5



 1   440”) a letter of assent agreeing to be bound by the terms and conditions of the IWA
 2   between the Southern Sierras Chapter of NECA and Local 440 (“Local 440 IWA”).
 3             10.   Plaintiffs are informed and believe, and thereon allege, that on or about
 4   January 16, 2019, Defendant executed and delivered to Local 11 of the IBEW a letter
 5   of assent agreeing to be bound by the terms and conditions of the IWA between the
 6   Los Angeles County Chapter of NECA and Local 11 (“Local 11 IWA”).
 7             11.   The Local 441 IWA, Local 440 IWA, and Local 11 IWA are collectively
 8   referred to herein as the “Master Agreements.”
 9             12.   Plaintiffs are informed and believe, and thereon allege, that the terms and
10   provisions of the Trust Agreements are incorporated by reference into the Master
11   Agreements, and/or that Defendant is otherwise bound to the Trust Agreements.
12             13.   Plaintiffs are informed and believe, and thereon allege, that Defendant is
13   an “employer” as that term is defined in the Master Agreements and/or related Trust
14   Agreements.
15             14.   Plaintiffs are informed and believe, and thereon allege, that Defendant is
16   an “employer” as defined and used in Section 3(5) of ERISA [29 U.S.C. §1002(5)],
17   and, therefore, Defendant is “obligated to make contributions to a multiemployer
18   plan” within the meaning of Section 515 of ERISA [29 U.S.C. §1145]. Plaintiffs are
19   informed and believe, and thereon allege, that Defendant is also an “employer”
20   engaged in “commerce” in an “industry affecting commerce,” as those terms are
21   defined and used in Sections 501(1) and 501(3) of the LMRA [29 U.S.C. §§ 142(1)]
22   and 142(3)], and within the meaning and use of Section 301(a) of the LMRA [29
23   U.S.C. §185(a)].
24                                 FIRST CLAIM FOR RELIEF
25                    Breach of Written Collective Bargaining Agreements and
26                   Related Trust Agreements by all Plaintiffs against Defendant
27             15.   Plaintiffs hereby refer to, and incorporate herein by reference, paragraphs
28   1 through 14, above.

                                                   5
                                                                                      COMPLAINT
     1445584
      Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 6 of 13 Page ID #:6



 1             16.   Plaintiffs are informed and believe, and thereon allege, that by the terms
 2   and provisions of the Master Agreements and/or related Trust Agreements, and at all
 3   times material herein, Defendant agreed, and is and was obligated, to the following:
 4                   16.1. Report to the Plaintiffs fringe benefit contributions and other
 5   amounts due regarding its employees covered by the terms the Master Agreements
 6   and related Trust Agreements.
 7                   16.2. Make payments to the Plaintiffs at the appropriate hourly rates for
 8   all employees covered by the terms of the Master Agreements and related Trust
 9   Agreements.
10                   16.3. Prepare and submit completed contribution reporting forms to the
11   Plaintiffs, on a monthly basis, which provide the information needed in order to
12   accurately assess the amount of contributions and other amounts due and payable by
13   Defendant to the Plaintiffs.
14                   16.4. Prepare and submit completed contribution reporting forms, along
15   with the appropriate payments, to the Plaintiffs on or before the 15th date of the
16   calendar month following the month in which the contributions and other amounts
17   accrued. If the Plaintiffs do not receive reports and remittances by the 15th day of the
18   month, Defendant shall be deemed delinquent.
19                   16.5. Permit the Plaintiffs and their agents to conduct audits of payroll
20   and related records in order to determine if fringe benefit contributions and other
21   amounts have been properly paid pursuant to the Master Agreements and related Trust
22   Agreements.
23             17.   Plaintiffs are informed and believe, and thereon allege, that from January
24   2020 through present, Defendant breached the Master Agreements and/or related
25   Trust Agreements by failing to submit monthly contribution reports and pay fringe
26   benefit contributions and/or other amounts due as required by the Master Agreements
27   and/or related Trust Agreements. Due to Defendant’s failure to submit monthly
28

                                                   6
                                                                                     COMPLAINT
     1445584
      Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 7 of 13 Page ID #:7



 1   contribution reports, the specific amount of fringe benefit contributions owed is
 2   currently unknown and will be established by proof at trial herein.
 3             18.   Defendant also failed to timely pay fringe benefit contributions for work
 4   performed during the months of May 2018 through February 2019 in breach of the
 5   Master Agreements and related Trust Agreements.
 6             19.   By way of this complaint, Plaintiffs seek to cover all fringe benefit
 7   contributions and related amounts due to all Plaintiff Trustees under the Local 11
 8   IWA, but seek only the contributions due to the Trustees of the Southern California
 9   IBEW-NECA Pension Plan (“DB Pension Trust”) under the Local 441 IWA and the
10   Local 440 IWA. (Other entities are responsible for collecting the amounts due to
11   entities other than the DB Pension Trust under the Local 441 IWA and the Local 440
12   IWA. The amounts sought in this complaint do not include any amounts that may be
13   due to any entities other than the DB Pension Trust under the Local 441 IWA and the
14   Local 440 IWA.)
15             20.   Plaintiffs are informed and believe, and thereon allege, that on an
16   ongoing basis, Defendant has and will continue to fail to pay to Plaintiffs the required
17   fringe benefit contributions and other amounts owed. The amount of the additional
18   unpaid contributions and other amounts owed will be established by proof at the trial
19   herein.
20             21.   As of the date of filing this Complaint, Defendant is “delinquent,” as that
21   term is used in the Master Agreements and/or related Trust Agreements.
22             22.   Pursuant to the Master Agreements, related Trust Agreements, and/or
23   §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], Defendant is obligated to pay to
24   Plaintiffs liquidated damages for the detriment caused by the failure of Defendant to
25   timely pay fringe benefit contributions and other amounts owed to Plaintiffs. Pursuant
26   to the written Southern California IBEW-NECA Joint Collection Committee
27   Collection Policy and Procedures (“Joint Collection Policy”) promulgated by the
28   Plaintiff Trustees pursuant to the authority granted to them by the Master Agreements
                                                   7
                                                                                      COMPLAINT
     1445584
      Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 8 of 13 Page ID #:8



 1   and Trust Agreements, those liquidated damages are assessed at 1.5% for each 30
 2   days that the contributions are delinquent up to a maximum of 18%. However, if a
 3   lawsuit is filed to collect the contributions, the Joint Collection Policy provides for
 4   liquidated damages assessed at twenty percent (20%) of the unpaid or late paid
 5   contributions. Plaintiffs are informed and believe, and thereon allege, that there is due
 6   and payable from the Defendant to Plaintiffs liquidated damages related to work
 7   performed from May 2018 through present in an amount that will be established by
 8   proof at trial herein.
 9             23.   Plaintiffs are informed and believe, and thereon allege, that Defendant
10   has failed to pay certain additional amounts of liquidated damages in amounts not
11   presently known to the Plaintiffs, and these additional amounts will be established by
12   proof at the trial herein.
13             24.   Pursuant to the Master Agreements, related Trust Agreements, Joint
14   Collection Policy and/or §502(g)(2) of ERISA, [29 U.S.C. §1132(g)(2)], Defendant
15   owes the Plaintiffs interest accruing at 8% per annum on all unpaid or late paid fringe
16   benefit contributions and related amounts from the dates the sums were originally due
17   to Plaintiffs to the date of judgment and post-judgment. Plaintiffs are informed and
18   believe, and thereon allege, that there is due and payable from the Defendant to
19   Plaintiffs interest related to work performed from May 2018 forward in an amount
20   that will be established by proof at trial herein.
21             25.   By the Master Agreements, Trust Agreements and/or Section 502(g)(2)
22   of ERISA, [29 U.S.C. §1132(g)(2)], Defendant is obligated to pay all legal and
23   auditing costs in connection with any delinquency, whether incurred before or after
24   litigation is or was commenced.
25             26.   It has been necessary for the Plaintiffs to engage legal counsel for the
26   purpose of collecting said contributions and other amounts, and the Plaintiffs are
27   entitled to their reasonable attorneys’ fees in connection therewith. The exact amount
28   of the legal fees due and payable has not been ascertained at this time. It may also be
                                                  8
                                                                                    COMPLAINT
     1445584
      Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 9 of 13 Page ID #:9



 1   necessary for the Plaintiffs to incur audit costs for the purpose of collecting the
 2   amounts owed by Defendant. The amounts due for legal fees and auditing costs shall
 3   be established by proof at trial.
 4             27.   Pursuant to §502(g)(2) of ERISA, [29 U.S.C. §1132(g)(2)], the Court
 5   may grant such other legal or equitable relief as the Court deems appropriate. As part
 6   of Plaintiffs’ judgment, Plaintiffs request the Court to:
 7                   27.1. Order Defendant, its representatives, agents and associates, to
 8   provide a full and complete accounting for, and tracing the use of, all unpaid amounts
 9   owed pursuant to the Master Agreements and Trust Agreements, and identify all
10   property, real or personal, tangible or intangible, that are the profits from the unpaid
11   amounts, whether in whole or in part, of the use of any sums owed to the Plaintiffs;
12                   27.2. Order Defendant, its representatives, agents and associates, to post
13   and deliver either a good faith deposit, or a performance bond issued in favor of the
14   Plaintiffs, in an amount determined by the Court to be appropriate;
15                   27.3. Order the creation of a constructive trust for the full amount
16   determined to be due the Plaintiffs on all applicable property of Defendant, and order
17   the transfer of the applicable property to the Plaintiffs; and
18                   27.4. Order Defendant, its representatives, agents and associates, to pay
19   to the Plaintiffs all amounts due the Plaintiffs, including, but not limited to, the unpaid
20   contributions, benefits, withholdings, damages, legal fees, audit fees and other
21   expenses and damages incurred.
22             28.   Plaintiffs are also seeking injunctive relief, including but not limited to a
23   temporary restraining order, preliminary injunction and/or permanent injunction:
24                   28.1. Ordering Defendant to submit the required monthly contribution
25   reports and remit the appropriate fringe benefit contributions and other amounts owed
26   to the Plaintiffs on an ongoing basis;
27                   28.2. Enjoining Defendant from continuing to violate its duties under
28   ERISA (by failing to submit the required monthly contribution reports and remit the
                                                    9
                                                                                        COMPLAINT
     1445584
     Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 10 of 13 Page ID #:10



 1   appropriate fringe benefit contributions and other amounts owed to the Plaintiffs on an
 2   ongoing basis);
 3                   28.3. Enjoining Defendant from employing employees covered under
 4   the Master Agreements and related Trust Agreements without properly reporting and
 5   remitting to the Plaintiffs the amounts owed to the Plaintiffs pursuant to those
 6   agreements; and
 7                   28.4. Ordering Defendant to permit Plaintiffs’ auditor access to the wage
 8   and payroll books and records of Defendant in order to permit Plaintiffs to verify the
 9   precise amounts owed by Defendant to the Plaintiffs.
10                               SECOND CLAIM FOR RELIEF
11                          Violation of §515 of ERISA [29 U.S.C. §1145
12                               By all Plaintiffs against Defendant
13             29.   Plaintiffs hereby refer to, and incorporate herein by reference, paragraphs
14   1 through 28, inclusive of sub-paragraphs, above.
15             30.   §515 of ERISA [29 U.S.C. §1145], provides “[e]very employer who is
16   obligated to make contributions to a multiemployer plan under the terms of the plan
17   or under the terms of a collectively bargained agreement shall, to the extent not
18   inconsistent with law, make such contributions in accordance with the terms and
19   conditions of such plan or such agreement.”
20             31.   Defendant is an “employer” as defined and used in §3(5) of ERISA, 29
21   U.S.C. §1002(5), and is “obligated to make contributions to a multiemployer plan”
22   within the meaning and use of §515 of ERISA [29 U.S.C. §1145].
23             32.   Plaintiffs are informed and believe, and thereon allege, that Defendant
24   violated its statutorily-mandated obligation to timely pay fringe benefit contributions
25   and other amounts to Plaintiffs. Plaintiffs are informed and believe, and thereon
26   allege, that there is due and payable from Defendant the fringe benefit contributions
27   and other amounts set forth in paragraphs 17 through 20, above.
28   ///
                                                  10
                                                                                      COMPLAINT
     1445584
     Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 11 of 13 Page ID #:11



 1             33.    Plaintiffs are informed and believe, and thereon allege, that Defendant
 2   failed to timely cure its violation, and has since continued to violate its statutory
 3   obligations.
 4             34.    Plaintiffs are informed and believe, and thereon allege, that there is no
 5   pending unsatisfied condition subsequent or legal excuse for Defendant’s violation of
 6   §515 of ERISA [29 U.S.C. §1145].
 7             35.    Pursuant to §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], in any action
 8   by a fiduciary in which judgment is found in favor of the Plan, the Court shall award
 9   the Plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions, (iii) an
10   amount equal to the greater of, (a) interest on the unpaid contributions or (b)
11   liquidated damages provided for under the Plan in an amount not in excess of 20% (or
12   such higher percentage as may be permitted under federal or state law) of the amount
13   determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
14   and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
15   For purposes of §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], interest on unpaid
16   contributions shall be determined by using the rate provided under the Plan or, if none,
17   the rate prescribed under §6621 of the Internal Revenue Code of 1986, as amended, 26
18   U.S.C. §6621. The exact amount of the unpaid contributions, benefits, withholdings,
19   damages, reasonable attorneys’ fees, court costs, interest, liquidated damages and
20   other expenses allowed by federal statute and owed to the Plaintiffs by Defendant has
21   not been ascertained at this time. These amounts shall be established by proof at the
22   time of trial.
23             36.    As part of the Plaintiffs’ judgment, the Plaintiffs shall also request the
24   relief set forth in paragraphs 27 through 28, inclusive of sub-paragraphs, above.
25

26   ///
27   ///
28   ///
                                                   11
                                                                                      COMPLAINT
     1445584
     Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 12 of 13 Page ID #:12



 1                                            PRAYER
 2             WHEREFORE, the Plaintiffs pray for judgment as follows:
 3             1.   For unpaid fringe benefit contributions in amounts as proved;
 4             2.   For liquidated damages in amounts as proved;
 5             3.   For interest at the applicable rate on all amounts due from their respective
 6   due dates and thereafter post-judgment in amounts as proved;
 7             4.   For reasonable attorneys’ fees in amounts as proved;
 8             5.   For costs of suit incurred herein in amounts as proved;
 9             6.   For such additional relief as this Court deems just and proper, including,
10   but not limited to, the following:
11                  6.1    An Order directing Defendant, its representatives, agents and
12   associates, to provide a full and complete accounting for, and tracing the use of, all
13   unpaid amounts owed pursuant to the Master Agreements and Trust Agreements, and
14   identify all property, real or personal, tangible or intangible, that are the profits from
15   the unpaid sums sue, whether in whole or in part, of the use of any unpaid amounts
16   owed;
17                  6.2.   An Order directing Defendant, its representatives, agents and
18   associates, to post and deliver either a good faith deposit, or a performance bond
19   issued in favor of the Plaintiffs, in an amount determined by the Court to be
20   appropriate;
21                  6.3.   An Order for the creation of a constructive trust in favor of the
22   Plaintiffs on all applicable property of Defendant, up to the full amount found due by
23   Defendant to Plaintiffs, and an Order for the transfer of the applicable property to the
24   Plaintiffs; and
25                  6.4.   An Order directing Defendant, its representatives, agents and
26   associates, to pay to the Plaintiffs all amounts due the Plaintiffs, including, but not
27   limited to, the unpaid contributions, benefits, withholdings, damages, legal fees, and
28   other expenses and damages incurred.
                                                  12
                                                                                      COMPLAINT
     1445584
     Case 2:20-cv-05004 Document 1 Filed 06/05/20 Page 13 of 13 Page ID #:13



 1             7.    For injunctive relief, including but not limited to a temporary restraining
 2   order, preliminary injunction and/or permanent injunction:
 3                   7.1    Ordering Defendant to submit the required monthly contribution
 4   reports and remit the appropriate fringe benefit contributions and other amounts due to
 5   the Plaintiffs on an ongoing basis;
 6                   7.2    Enjoining Defendant from continuing to violate its duties under
 7   ERISA (by failing to submit the required monthly contribution reports and remit the
 8   appropriate fringe benefit contributions and other amounts due to the Plaintiffs on an
 9   ongoing basis); and
10                   7.3.   Enjoining Defendant from employing employees covered under
11   the Master Agreement and related Trust Agreements without properly reporting and
12   making the required payments to the Plaintiffs.
13   Dated: June 5, 2020                  Respectfully Submitted,
14                                        LAQUER URBAN CLIFFORD & HODGE LLP
15
                                          By: /s/ Michael Y. Jung
16
                                          Michael Y. Jung, Counsel for Plaintiffs, Trustees of
17                                        the Southern California IBEW-NECA Pension Plan,
                                          et al.
18

19                                    WAIVER OF JURY TRIAL
20             Plaintiffs hereby waive a jury trial in this action.
21   Dated: June 5, 2020                  Respectfully Submitted,
22                                        LAQUER URBAN CLIFFORD & HODGE LLP
23
                                          By: /s/ Michael Y. Jung
24
                                          Michael Y. Jung, Counsel for Plaintiffs, Trustees of
25                                        the Southern California IBEW-NECA Pension Plan,
                                          et al.
26

27

28

                                                     13
                                                                                       COMPLAINT
     1445584
